 
CANCELLATION AGREEMENT
 
CANCELLATION AGREEMENT (this “Agreement”), dated as of February 21, 2012, is by
and between SILVER HORN MINING LTD., a Delaware corporation (the “Company”) and
Daniel Bleak, the Chairman, Chief Executive Officer and Chief Financial Officer
of the Company.
 
Mr. Bleak, being the owner of an option (the “Bleak Option”) to purchase up to
30,000,000 shares of common stock, par value $0.0001 per share (the “Common
Stock”), of Silver Horn Mining Ltd. (the “Company”) pursuant to a stock option
agreement (the “Option Agreement”) with the Company dated as of May 2, 2011,
hereby agrees to cancel, waive, relinquish and disclaim in all respects the
Bleak Option, all shares of Common Stock or other securities of the Company
underlying the Bleak Option, and any rights or benefits provided to him under
the Option Agreement.


This letter shall constitute the full agreement of the parties.




DANIEL BLEAK






/s/ Daniel Bleak
 
 




Acknowledged and accepted:


SILVER HORN MINING LTD.






By: /s/ Daniel Bleak
Name: Daniel Bleak
Title: Chief Executive Officer
 